     Case 2:20-cv-01073-WHA-SRW Document 22 Filed 05/04/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

GILBERTO SANCHEZ,                           )
Reg. No. 17224-002,                         )
                                            )
       Plaintiff,                           )
                                            )   CIVIL ACTION NO.
v.                                          )   2:20-CV-1073-WHA-SRW
                                            )         (WO)
JEFFERY KELLER, et al.,                     )
                                            )
       Defendants.                          )

                                        ORDER

       On January 26, 2021, the Magistrate Judge entered a Recommendation (Doc. 9) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, and for good cause, it is ORDERED as

follows:

       1. The Recommendation of the Magistrate Judge (Doc. 9) is ADOPTED;

       2. The Plaintiff’s complaint against Defendant Bureau of Prisons is DISMISSED

without prejudice in accordance with the provisions of 28 U.S.C. § 1915A(e)(2)(B)(ii);

       3. Defendant Bureau of Prisons is DISMISSED as a party; and

       4. This case against remaining Defendants is referred back to the Magistrate Judge

for further proceedings.

       DONE this 4th day of May, 2021.

                            /s/ W. Harold Albritton
                           SENIOR UNITED STATES DISTRICT JUDGE
